04/06/2018
               IN THE COURT OF APPEALS OF TENNESSEE
                          AT KNOXVILLE
                          Assigned on Briefs August 1, 2017

                                   IN RE B.L., ET AL.

                 Appeal from the Juvenile Court for Marion County
                    No. 23-73B Ronnie J. T. Blevins, II, Judge
                     ___________________________________

                           No. M2017-01252-COA-R3-PT
                       ___________________________________


In this termination of parental rights case, the Department of Children’s Services filed a
petition to terminate the rights of J.R.L. (mother) with respect to her two children, B.M.L.
and Z.A.L (the children). DCS alleged four grounds for termination: (1) abandonment
by failure to support; (2) failure to provide a suitable home; (3) substantial
noncompliance with a permanency plan; and (4) persistence of conditions. DCS did not
seek in the trial court to support the ground of failure to support. The court found clear
and convincing evidence of (1) mother’s failure to provide a suitable home; (2) mother’s
failure to substantially comply with the permanency plan; and (3) persistence of
conditions. The court also found clear and convincing evidence that termination is in the
best interest of the children. Mother appeals. We affirm.

       Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Juvenile Court
                            Affirmed; Case Remanded

CHARLES D. SUSANO, JR., J., delivered the opinion of the court, in which W. NEAL
MCBRAYER and ARNOLD B. GOLDIN, JJ., joined.

Cara Rains Sapp, Jasper, Tennessee, for the appellant, J.R.L.

Herbert H. Slatery III, Attorney General and Reporter, and W. Derek Green, Assistant
Attorney General, Nashville, Tennessee, for the appellee, Tennessee Department of
Children’s Services.


                                        OPINION
                                            I.

        DCS became involved in this case because mother and the children were among
seven people living in a small travel trailer. The living conditions were unsanitary. At
trial, mother admitted that the camper was “in horrendous condition . . . just a crazy way
to live.” DCS filed a petition for temporary custody of the children. Mother failed to
appear at the scheduled hearing. It was reset by the court. Two days before the new
hearing date, DCS received a referral that mother and the children were homeless. DCS
arranged for them to stay at a hotel temporarily. On August 17, 2015, the children were
adjudicated dependent and neglected and placed in DCS custody.

       On September 1, 2015, DCS developed a permanency plan with mother’s
participation. The overall focus of the plan was on mother’s lack of appropriate housing
and stable employment. The initial permanency plan required: (1) mother to submit to
drug screens; (2) that any adult living with mother be subject to drug screens; (3) that
mother submit to a background check; (4) that any adult in mother’s home submit to a
background check; (5) that mother complete a parenting class; (6) that mother maintain a
home for at least three months without moving; and (7) that mother ensure that the
residence be free of all safety hazards, cleaned regularly, and baby-proofed. The
permanency plan was later revised to add the following requirements: (1) that mother
have legal, verifiable income; and (2) that mother demonstrate good hygiene for the
children.

       After the permanency plan was developed, suitable housing remained an issue for
mother. At one point, mother lived in a house that did not belong to her, preventing DCS
from performing random home visits. Mother also never asked DCS to perform a safety
inspection of the home to determine if it met its minimum safety requirements.
Subsequently, mother moved into her father’s home. That home was unsuitable because
it had structural problems, such as the floors falling through. Mother later moved to
Georgia. The home in Georgia was not suitable because it lacked outlet covers and
cabinet locks. Mother then returned to her father’s home that had previously been
determined unsuitable. Later, mother again returned to Georgia. That house was
unsuitable because there were concerns about her roommates who refused to submit to
background checks, and the home was cluttered and messy.

       On November 4, 2016, DCS filed a petition to terminate mother’s parental rights.
As grounds for termination, DCS alleged the following: (1) abandonment by failure to
support pursuant to Tenn. Code Ann. §§ 36-1-113(g)(1) and 36-1-102(1)(A)(i); (2)
failure to provide a suitable home pursuant to Tenn. Code Ann. §§ 36-1-113(g)(1) and
36-1-102(1)(A)(ii); (3) substantial noncompliance with the permanency plan pursuant to
Tenn. Code Ann. §§ 36-1-113(g)(2) and 37-2-403(a)(2)(C); and (4) persistence of
conditions pursuant to Tenn. Code Ann. § 36-1-113(g)(3).

                                          -2-
       The trial court found that “no proof was put on regarding child support” and
dismissed that ground. With respect to the failure to provide a suitable home, the court
found the following:

             [Mother] did not provide a suitable home during the first four
             months of removal after assistance by DCS. In fact, she
             never provided a suitable home in the year and a half duration
             of this case, leading to this termination proceeding. DCS
             utilized reasonable efforts from the very beginning to assist
             the mother through housing and employment information.
             They provided transportation, even 4 gas cards. They
             encouraged her not to move to Georgia, due to difficulty to
             assist, and encouraged her to move back to Tennessee after
             she was denied by Georgia through the ICPC. The mother
             refused to heed the advice not to move, nor move back.

             The mother has shown a total lack of concern for making
             reasonable efforts for reunification. She refused assistance
             when she was homeless in Pikeville. She refused to fill out
             an application for the housing authority provided by
             representative Jerry Walker. She quit her employment at a
             nursing home, knowing the importance to establish stability
             and have income for housing.           She refused financial
             assistance from DCS, which would have assisted her in
             establishing a residence. Her testimony was that, the only
             residence she thought was appropriate was on Cherry Street
             in Dunlap. For some unfathomable reason she never notified
             DCS that she obtained such housing, or could not remain
             there. She still, as of the hearing upon February 7, 2017, she
             had just moved back to Tennessee, and has not obtained
             suitable housing.

             The children have been in state custody for a year and a half,
             and are in need of stability and permanency. The mother has
             shown that she is no closer to stability of employment or
             residence, than she was the day the children came into state
             custody.

      The trial court also found that mother failed to substantially comply with the
permanency plan. With respect to that ground, the trial court stated the following:

             [Mother] knew that all she needed to do was have appropriate
             housing. She never did so. She moved numerous times.
                                         -3-
              Still, at the end of the hearing, she was instable, with no
              housing, again living with someone for a temporary duration.
              This has been her pattern throughout the case. She never
              maintained employment for any duration.

       The court also found that the conditions leading to the removal of the children still
persisted. The court noted that “[t]here is no likelihood of any early remedy of
conditions. There is an adoptive home ready and available for permanency for the
children.”

       With respect to the children’s best interest, the trial court found as follows:

              [T]he best interest for the children to have permanency and
              stability is to be adopted into an available loving and
              available home. The matter is by law, viewed from the
              children’s perspective, now that the statutory grounds have
              been clear and convincingly met. Visitations by the mother
              were disruptive. . . . Any bond that exists between the
              children and the mother is natural but surmounted by a loving
              home where they have bonded for quite some time. They call
              the foster mom, mom. In essence, this is the children’s
              chance to have a normal future.

Mother appeals.

                                             II.

       Mother raises the following issues on appeal:

              Whether DCS made reasonable efforts to reunite mother with
              her children.

              Whether the trial court erred in finding clear and convincing
              evidence to terminate mother’s rights on the ground of failure
              to substantially comply with the permanency plan.

              Whether the trial court erred in finding clear and convincing
              evidence to terminate mother’s rights on the ground of
              persistence of conditions.

              Whether the trial court erred in finding that clear and
              convincing evidence supports a finding that termination of
              mother’s parental rights is in the best interest of the children.
                                             -4-
       DCS raises the following additional issue of whether mother’s notice of appeal is
jurisdictionally deficient because she did not sign the notice pursuant to Tenn. Code Ann.
§ 36-1-124(d). This issue, however, has recently been resolved in mother’s favor by the
Supreme Court.1

                                                III.

        A parent has a fundamental right, based on both the federal and state constitutions,
to the care, custody, and control of his or her child. Stanley v. Ill., 405 U.S. 645, 651
(1972); In re Angela E., 303 S.W.3d 240, 250 (Tenn. 2010); Nash-Putnam v. McCloud,
921 S.W.2d 170, 174-75 (Tenn. 1996). While this right is fundamental, it is not absolute.
The State may interfere with a parent’s rights in certain circumstances. In re Angela E.,
303 S.W.3d at 250. Our legislature has listed the grounds upon which termination
proceedings may be brought. Tenn. Code Ann. § 36-1-113(g). Termination proceedings
are statutory, In re Angela E., 303 S.W.3d at 250; Osborn v. Marr, 127 S.W.3d 737, 739
(Tenn. 2004), and a parent’s rights may be terminated only where a statutory basis exists.
Jones v. Garrett, 92 S.W.3d 835, 838 (Tenn. 2002); In the Matter of M.W.A., Jr., 980
S.W.2d 620, 622 (Tenn. Ct. App. 1998).

       To terminate parental rights, a court must determine by clear and convincing
evidence the existence of at least one of the statutory grounds for termination and that
termination is in the child’s best interest. Tenn. Code Ann. § 36-1-113(c); In re
Valentine, 79 S.W.3d 539, 546 (Tenn. 2002). “Clear and convincing evidence enables
the fact-finder to form a firm belief or conviction regarding the truth of the facts, and
eliminates any serious or substantial doubt about the correctness of these factual
findings.” In re Bernard T., 319 S.W.3d 586, 596 (Tenn. 2010) (citations omitted).
Unlike the preponderance of the evidence standard, “[e]vidence satisfying the clear and
convincing standard establishes that the truth of the facts asserted is highly probable.” In
re Audrey S., 182 S.W.3d 838, 861 (Tenn. Ct. App. 2005).

        Once a ground for termination is established by clear and convincing evidence, the
trial court conducts a best interest analysis. In re Angela E., 303 S.W.3d at 251 (citing
In re Marr, 194 S.W.3d 490, 498 (Tenn. Ct. App. 2005)). “The best interest[ ] analysis
is separate from and subsequent to the determination that there is clear and convincing
evidence of grounds for termination.” Id. at 254. The existence of a ground for
termination “does not inexorably lead to the conclusion that termination of a parent’s
rights is in the best interest of the child.” In re C.B.W., No. M2005-01817-COA-R3-PT,

       1
         In In re Bentley D., 573 S.W.3d 907, 914 (Tenn. 2017), the Supreme Court stated that
“the signature requirement of Tennessee Code Annotated 36-1-124(d) does not require a notice
of appeal to be signed personally by the appellant. Because the timely notice of appeal signed by
Father’s attorney satisfies the signature requirement, we hold that Father’s notice is not subject to
dismissal.”
                                                -5-
2006 WL 1749534, at *6 (Tenn. Ct. App., filed June 26, 2006).

       We are required to review all of the trial court’s findings with respect to grounds
and best interest. In re Carrington, 483 S.W.3d 507, 525-26 (Tenn. 2016) (“[W]e hold
that in an appeal from an order terminating parental rights the Court of Appeals must
review the trial court’s findings as to each ground for termination and as to whether
termination is in the child’s best interest[ ], regardless of whether the parent challenges
these findings on appeal.”).

      The Supreme Court has stated our standard of review:

             An appellate court reviews a trial court’s findings of fact in
             termination proceedings using the standard of review in Tenn.
             R. App. P. 13(d). Under Rule 13(d), appellate courts review
             factual findings de novo on the record and accord these
             findings a presumption of correctness unless the evidence
             preponderates otherwise. In light of the heightened burden of
             proof in termination proceedings, however, the reviewing
             court must make its own determination as to whether the
             facts, either as found by the trial court or as supported by a
             preponderance of the evidence, amount to clear and
             convincing evidence of the elements necessary to terminate
             parental rights. The trial court’s ruling that the evidence
             sufficiently supports termination of parental rights is a
             conclusion of law, which appellate courts review de novo
             with no presumption of correctness. Additionally, all other
             questions of law in parental termination appeals, as in other
             appeals, are reviewed de novo with no presumption of
             correctness.

Id. at 523-24 (internal citations omitted). “When a trial court has seen and heard
witnesses, especially where issues of credibility and weight of oral testimony are
involved, considerable deference must be accorded to . . . the trial court’s factual
findings.” In re Adoption of S.T.D., No. E2007-01240-COA-R3-PT, 2007 WL 3171034,
at *4 (Tenn. Ct. App., filed Oct. 30, 2007) (citing Seals v. England/Corsair Upholstery
Mfg. Co., Inc., 984 S.W.2d 912, 915 (Tenn. 1999)).

                                           IV.

                                            A.

       Tenn. Code Ann. § 36-1-113(1) allows a court to terminate parental rights when a
parent abandons the child as defined in Tenn. Code Ann. § 36-1-102. That section
                                        -6-
defines abandonment to include the following:

              The child has been removed from the home of the parent . . .
              as a result of a petition filed in the juvenile court in which the
              child was found to be a dependent and neglected child . . . and
              for a period of four (4) months following the removal, the
              department . . . has made reasonable efforts to assist the
              parent . . . to establish a suitable home for the child, but that
              the parent . . . ha[s] made no reasonable efforts to provide a
              suitable home and have demonstrated a lack of concern for
              the child to such a degree that it appears unlikely that they
              will be able to provide a suitable home for the child at an
              early date.

        The trial court adjudicated the children dependent and neglected, and they were
taken into DCS custody on August 17, 2015. As a result, the relevant four-month period
we must examine in order to establish abandonment by a failure to provide a suitable
home is August 18, 2015 to December 17, 2015. During that time period, DCS made
reasonable efforts to assist mother in securing suitable housing by (1) informing mother
about services that the local Housing Authority and Southeast Tennessee Human
Resource Agency could offer in helping her secure housing; (2) providing mother a list of
trailers for rent and giving her a personal recommendation to the landlord; (3) offering to
help mother with her first month’s rent if she could demonstrate an ongoing ability to pay
rent; and (4) being available to inspect mother’s home when it was ready and request
background checks for any roommates.

       Mother, however, did not make reasonable efforts of her own. Instead, mother
declined to apply for housing, claiming that the waiting list for those places was too long.
Following removal, mother reported that she was living in Dunlap, Tennessee, but DCS
could not perform random visits at that location because it did not belong to mother.
Furthermore, mother never advised DCS that the home could be inspected to verify if it
met DCS’s minimum safety requirements nor did she seek background checks of her
roommates. Thus, even though mother claims she had acquired a suitable home, the facts
do not support that statement. Mother later moved into her father’s home. That home
was unsuitable. With respect to that home, mother testified that “it wasn’t going to pass
and I didn’t like the idea of putting my two small children in a house with the floors
falling in.” Despite DCS urging mother to stay in Tennessee so that it could assist
mother, mother moved to Georgia. When mother first moved into a home there, her
roommate refused to submit to a background check.

       Mother’s failure to provide a suitable home has been an ongoing issue throughout
the duration of this case. It is clear that DCS made reasonable efforts to assist mother in
securing a suitable home during the relevant period of time. Mother, however, claims
                                             -7-
that DCS failed to make reasonable efforts to assist her and actually hindered her ability
to secure appropriate housing. This assertion is not supported by the record before us.
“DCS’s efforts do not need to be ‘Herculean.’ . . . DCS does not bear the sole
responsibility.” In re Hannah H., No. E2013-01211-COA-R3-PT, 2014 WL 2587397,
at *9 (Tenn. Ct. App., filed June 10, 2014). The record demonstrates that DCS did in fact
make reasonable efforts to assist mother but was hindered by mother’s failure to make
efforts of her own. “The efforts of [DCS] to assist a parent . . . in establishing a suitable
home for the child may be found to be reasonable if such efforts exceed the efforts of the
parent . . . toward the same goal . . . .” Tenn. Code Ann. § 36-1-102(1)(A)(ii). The
evidence demonstrates that mother failed to provide a suitable home despite reasonable
efforts by DCS. We hold, as a matter of law, that this ground is supported by clear and
convincing evidence.

                                             B.

      Tenn. Code Ann. § 36-1-113(g)(2) provides that parental rights may be terminated
when “[t]here has been substantial noncompliance by the parent . . . with the statement of
responsibilities in a permanency plan pursuant to title 37, chapter 2, part[.]” Tenn. Code
Ann. § 37-2-403(a)(2)(C) provides, in pertinent part, the following:

              Substantial noncompliance by the parent with the statement
              of responsibilities provides grounds for the termination of
              parental rights, notwithstanding other statutory provisions for
              termination of parental rights, and notwithstanding the failure
              of the parent to sign or to agree with such statement if the
              court finds the parent was informed of its contents, and that
              the requirements of the statement are reasonable and are
              related to the remedying the conditions that necessitate foster
              care placement.

       With respect to substantial compliance, the Supreme Court has stated the
following:

              Substantial noncompliance is not defined in the termination
              statute. The statute is clear, however, that noncompliance is
              not enough to justify termination of parental rights; the
              noncompliance must be substantial. Black’s Law Dictionary
              defines “substantial” as “[o]f real worth and importance.”
              Black’s Law Dictionary 1428 (6th ed. 1990). In the context
              of the requirements of a permanency plan, the real worth and
              importance of noncompliance should be measured by both the
              degree of noncompliance and the weight assigned to the
              requirement.
                                            -8-
In re Valentine, 79 S.W.3d 539, 548 (Tenn. 2002).

       The permanency plan was developed with mother’s participation. As noted in this
opinion, mother’s responsibilities established in the permanency plan included (1)
maintaining a home for at least three months without moving; (2) ensure the home is safe
for the children; (3) cooperate with background checks of mother and any adult in the
home; and (4) have legal, verifiable income. Based upon DCS’s primary concern that the
family lacked stable housing, these responsibilities are reasonable and related to the
conditions that led to the removal of the children.

        The evidence demonstrates that mother failed to substantially comply with the
statement of responsibilities set forth in the permanency plan. In this case, mother’s
degree of noncompliance was substantial, especially with respect to the factors that
should be assigned significant weight. As discussed in this opinion, mother struggled
with appropriate housing throughout the duration of this case. Mother lived in a home at
the time the children were removed and never asked DCS to inspect that home. Mother
testified that because the children were removed from there, “I just figured there was
something wrong.” Mother moved from unsuitable home to unsuitable home. Mother
claims that she fulfilled the responsibility that she maintain a home for three months
without moving when she lived for approximately seven months off of Gulch Road in
Trenton, Georgia. The record, however, demonstrates that the home failed DCS
inspection. It was denied by DCS due to concerns about the roommates in the home.
Mother then moved into the home with her father that she admitted was unsuitable.
Mother has failed to demonstrate the she substantially complied with the provisions in the
permanency plan related to housing. She moved around from unsuitable home to
unsuitable home; she never attained safe housing for the children; and there were
struggles with some roommates and securing background checks on them.

        In addition to failing to solve her housing issues, mother also had ongoing
employment struggles. At the time the children were removed, mother was unemployed.
Mother performed some work doing tattoos, but she testified that doing tattoos would not
provide enough money to care for the children. Mother also did some babysitting for a
time. That income, however, was hard to verify and limited as far as stability and the
ability to support the family. Mother obtained employment at a nursing home. She held
that job for two months but quit that job due to an issue with a coworker. DCS explained
that stable employment would allow it to pay mother’s first month of rent and put mother
in a position to maintain a suitable home. Mother, however, failed during the duration of
this case to secure the stable employment that would enable her to establish and maintain
a suitable and stable home for the children.

       Mother’s responsibilities in the permanency plan focused on mother’s lack of a
suitable home for the children. During the duration of this case, mother had failed to take
the steps to have a secure and stable income that would enable her to provide for her
                                           -9-
family. This also affected her ability to secure stable and suitable housing. Mother’s
noncompliance goes to the heart of the permanency plan and the factors that should be
given great weight. We hold, as a matter of law, that clear and convincing evidence
supports a finding that mother failed to substantially comply with the permanency plan.

                                            C.

      The trial court found clear and convincing evidence of persistence of conditions
pursuant to Tenn. Code Ann. § 36-1-113(g)(3), which provides as follows:

             The child has been removed from the home of the parent . . .
             by order of a court for a period of six (6) months and:

             (A) The conditions that led to the child’s removal or other
             conditions that in all reasonable probability would cause the
             child to be subjected to further abuse or neglect and that,
             therefore, prevent the child’s safe return to the care of the
             parent . . . still persist;

             (B) There is little likelihood that these conditions will be
             remedied at an early date so that the child can be safely
             returned to the parent . . . in the near future; and

             (C) The continuation of the parent . . . and child relationship
             greatly diminishes the child’s chances of early integration
             into a safe, stable and permanent home[.]

        As we have discussed, the conditions that led to the removal of the children
involved a lack of appropriate housing for the children. Prior to the removal of the
children, mother was found in a travel trailer with unsanitary living conditions, was found
homeless, and did not have a place of her own for the children. Mother’s housing woes
have persisted throughout this case. Mother has failed to make the changes and put forth
the effort that would demonstrate that the children could safely return to her care. The
conditions that have plagued mother still persist such that the child would likely suffer
further abuse or neglect if returned to mother’s care. Mother’s history demonstrates that
it is unlikely that the children could be safely returned to mother in the near future. She
has had ample time to address the conditions that led to the removal of the children but
has failed to make progress such that the children could be safely returned to her. The
children’s foster parents hope to adopt them, and removing the children from that family
and placing them with mother greatly diminishes the chances for the children of early
integration into a safe, stable, and permanent home. The record before us demonstrates
that mother has not improved the conditions that led to the removal of the children. She
has failed to make the changes that would allow her to be reunited with the children. We
                                            - 10 -
hold, as a matter of law, that the persistence of conditions that led to the children’s
removal has been proven by clear and convincing evidence.

                                            V.

                                            A.

       Since we have found statutory grounds warranting the termination of mother’s
parental rights, we now focus on whether termination is in the best interest of the
children. When considering the issue of “best interest,” we are guided by the following
statutory factors as set forth in Tenn. Code Ann. § 36-1-113(i), which provides:

             In determining whether termination of parental or
             guardianship rights is in the best interest of the child pursuant
             to this part, the court shall consider, but is not limited to, the
             following:

             (1) Whether the parent or guardian has made such an
             adjustment of circumstance, conduct, or conditions as to
             make it safe and in the child’s best interests to be in the home
             of the parent or guardian;

             (2) Whether the parent or guardian has failed to effect a
             lasting adjustment after reasonable efforts by available social
             services agencies for such duration of time that lasting
             adjustment does not reasonably appear possible;

             (3) Whether the parent or guardian has maintained regular
             visitation or other contact with the child;

             (4) Whether a meaningful relationship has otherwise been
             established between the parent or guardian and the child;

             (5)   The effect a change of caretakers and physical
             environment is likely to have on the child’s emotional,
             psychological and medical condition;

             (6) Whether the parent or guardian, or other person residing
             with the parent or guardian, has shown brutality, physical,
             sexual, emotional or psychological abuse, or neglect toward
             the child, or another child or adult in the family or household;

             (7)   Whether the physical environment of the parent’s or
                                       - 11 -
              guardian’s home is healthy and safe, whether there is criminal
              activity in the home, or whether there is such use of alcohol,
              controlled substances or controlled substance analogues as
              may render the parent or guardian consistently unable to care
              for the child in a safe and stable manner;

              (8) Whether the parent’s or guardian’s mental and/or
              emotional status would be detrimental to the child or prevent
              the parent or guardian from effectively providing safe and
              stable care and supervision for the child; or

              (9) Whether the parent or guardian has paid child support
              consistent with the child support guidelines promulgated by
              the department pursuant to § 36-5-101.

“The above list is not exhaustive[,] and there is no requirement that all of the factors must
be present before a trial court can determine that termination of parental rights is in a
child’s best interest.” State Dep’t of Children’s Servs. v. B.J.N., 242 S.W.3d 491, 502
(Tenn. Ct. App. 2007) (citing State Dep’t of Children’s Servs. v. P.M.T., No. E2006-
00057-COA-R3-PT, 2006 WL 2644373, at *9 (Tenn. Ct. App., filed Sept. 15, 2006)). In
addition, “[t]he child’s best interest must be viewed from the child’s, rather than the
parent’s, perspective.” In re Marr, 194 S.W.3d 490, 499 (Tenn. Ct. App. 2005) (citing
White v. Moody, 171 S.W.3d 187, 194 (Tenn. Ct. App. 2004)).

                                             B.

       The trial court held that termination of mother’s parental rights is in the best
interest of the children. The court concluded that “[i]n essence, this is the children’s
chance to have a normal future.”

        The evidence does not preponderate against the trial court’s findings of fact
relative to the best interest factors. Mother has not made an adjustment of circumstance,
conduct, or conditions so that it would be safe and in the best interest of the children to
return to her. Her circumstances and conditions have remained the same. She has failed
to secure suitable housing or a stable job so that she could provide for the children. She
has failed make adjustments to her situation, even after DCS has made reasonable efforts
to help her make the necessary changes. She has continued the same patterns from the
beginning of this case. Mother does not appear to have a meaningful relationship with
the children. While she has had visits with the children, the visits seemed to disrupt
B.M.L. The foster mother reported that B.M.L. had trouble sleeping and cried after the
visits. B.M.L. seemed to do better after visits were reduced from two hours to one hour.
The children seem to have developed a strong relationship with the foster parents and
consider them to be their parents. Changing their caretakers at this time would in all
                                           - 12 -
likelihood negatively affect the children emotionally and psychologically. It would be a
detriment to the children to remove them from a home where they are receiving safe and
stable care and supervision in a safe and stable home. Based upon the foregoing, we
hold, as a matter of law, that the trial court’s “best interest” finding is supported by clear
and convincing evidence.

                                             VI.

       The judgment of the trial court is affirmed. The costs on appeal are assessed to the
appellant, J.R.L. This case is remanded for enforcement of the trial court’s judgment and
for collection of costs assessed below.



                                            _______________________________
                                            CHARLES D. SUSANO, JR., JUDGE




                                            - 13 -